DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 24-43 have been rejected.
Response to Arguments1
103
Submission of 4-Elements
Applicant submits that “taken alone or in any allegedly proper combination” the art combination does not teach. Rm. at 13. Applicant outlines at least four (4) elements.

Blocks Added in Sriram
Applicant goes on to discussed the primary art of Sriram. Rm. at 13–14. Applicant points out and notes that “no where does Sriram teach or even suggest that provenance management system 504 generates any transaction block of the block chain based on verified logistic transactions, or transmits the generated transaction block to distributed consensus system.” Rm. at 13–14. Examiner discusses Sriram’s terminology below.

Understanding Terms in Sriram—Delegation of Nodes equals Blockchain 
The language of “consensus” is to be read as a term of art. This language appears2 seventy-nine (79) times in Sriram. Adjacent language for consensus of Sriram includes: “verifiable record chain in one or more computing nodes,” “enforces chronological order in the block chain…the public ledger database”, “sequential blocks…..via a hash function to product a hash value.” Sriram at col. 1, col. 4, col. 6.
In short, Applicant appears to argue that “delegation nodes of distributed consensus system” does not teach and newly added and amended language of “blockchain.” This is argument elevates form of the language over the substance. Put simply, the “delegation nodes” of Sriram are the blockchain.
As supplemental but not required, Examiner enters in Yaga into the record. Please see Chapter 4 (Consensus) as this discusses the term of art of “consensus”. Further, Applicant’s PGPUB includes admitted prior art per the language of “conventional” for blockchain. For example, PGPUB 0055 along with FIG. 2 discuss the mining process and the blocks for tracking assets. 0052 discloses (with a trademark which is admitted prior art), the “miner” and the virtual currency. Put simply, consensus is a term of art related to the decentralized blockchain system. Whenever Sriram uses “delegation nodes” it is to be equated with Blockchain.

Last Paragraphs of Arguments
It appears that Applicant is arguing the newly added language; however, Applicant identifies other elements. Rm. at 14–15.  Applicant submits that adding a block with updated data with new event data is inventive and distinguished from Sriram. Blockchain is just a repository for data also known as a database. See, e.g., Applicant PGPUB 0003 (admitting prior art as “database”). Applicant does not acknowledge Examiner’s citation to Ginter. It is obvious to take the rules of Ginter and the data record and integrate them into Sriram’s record.

101
Claim 1 continues to be directed towards accessing rule data. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements of mathematical operations do not improve the computer technology. Also, the additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The processor merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Master Key
With respect to applicant’s argument, Applicant points to the limitations of “master cryptographic key.” Rm. at 17. Examiner has addressed this language below and cited to FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016). Given that Applicant has not traversed the law, this constitutes a waiver as to the legal issues as hand. Examiner submitted and continues to submit that a combination of abstract idea is still abstract. 
Applicant again highlights the same/similar language. Rm. at 19. Examiner’s rational is maintained as Examiner’s contentions goes unchallenged.

Fraud Presentation System and Alleged Improvement
Applicant submits that there is an improvement to technology. Rn. at 22. Applicant points to paras. 0003, 0004, 0064, and 00066. This is a business improvement, not a technological one.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24, 27-34, and 37-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
In the instant case, claims 24, 27-34, and 37-43 are directed to a method, system, and product. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards accessing rule data by users, which is an abstract idea of organizing human activity. See instant Claim 24 (“accessing data***rules that exhibit a relationship”). Reading in light of the Spec., the scope and content of the claims is directed towards business units that access a common store. See instant PGPUB at 0003 (discussing “[]business interactions”). Further, the TITLE includes the Spec. which recites: “TRACKING ENTERPRISE EVENTS”. Claims recite “accessing data maintain within an element of a blockchain ledger, and determining an occurrence of an event based on the accessed data***rules associated with a rules authority; and performing operations consistent with at least one of the rules that exhibit a relationship with the event, the operations comprising generating an additional element of the blockchain ledger…determined occurrence of the event” which are grouped within the “certain methods of organizing human activity.” The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a fundamental economic practice. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract ideas (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
With respect to the newly added language in Claim 4/12/2022, the newly added language continues to be directed towards an abstract idea. Specifically, the language recites “to record the additional element onto the blockchain ledger.” The “additional element” relates to updating the a record which is an abstract idea.
Additionally, the claims are directed towards cryptographic operations per the language of “master cryptographic key” along with decrypting/encryption which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as blockchain ledger, processing, and memory merely uses a computer as a tool to perform an abstract idea(s). Specifically, the blockchain ledger, processing, and memory performs the steps or functions of “accessing data maintain within an element of a blockchain ledger, and determining an occurrence of an event based on the accessed data***rules associated with a rules authority; and performing operations consistent with at least one of the rules that exhibit a relationship with the event, the operations comprising generating an additional element of the blockchain ledger…determined occurrence of the event” as a tool to implement the abstract idea(s). This does not integrate the abstract idea(s) into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea(s). Operations do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea(s) to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea(s) with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea(s) in some other meaningful way beyond generally linking the use of the abstract ideas to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. 
Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea(s), and the claims are directed to an abstract idea(s).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “accessing data maintain within an element of a blockchain ledger, and determining an occurrence of an event based on the accessed data***rules associated with a rules authority; and performing operations consistent with at least one of the rules that exhibit a relationship with the event, the operations comprising generating an additional element of the blockchain ledger…determined occurrence of the event” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea(s) of mathematical concepts and organizing human activity. As discussed above, taking the claim elements separately, the blockchain ledger, processing, and memory performs the steps or functions of “accessing data maintain within an element of a blockchain ledger, and determining an occurrence of an event based on the accessed data***rules associated with a rules authority; and performing operations consistent with at least one of the rules that exhibit a relationship with the event, the operations comprising generating an additional element of the blockchain ledger…determined occurrence of the event”. These functions correspond to the actions required to perform the abstract ideas. Viewed as a whole, the combination of elements recited in the claims merely recite the concept(s) of mathematical concepts and organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract ideas. The use of a computer or processor to merely automate and/or implement the abstract ideas cannot provide significantly more than the abstract ideas itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 27-33, and 37-42 further describe the abstract ideas of organizing human activity and mathematical concepts. Claims 27 and 37 recite updating the database. Claims 28 and 38 recite accessing the database with a key. Claims 29 and 39 recite updating the database. Claims 30 and 40 recite events associated with the database. Claims 31 and 41 specify rules. Claims 32 and 42 along with dependent claim 33 discuss referring, customers, sales, and rewards which are business practices. Examiner also submits as a matter of fact that referring, customers, sales, and rewards are old and well known.
The dependent claims do not include additional elements that integrate the abstract ideas into a practical application or that provide significantly more than the abstract ideas. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-27, 29-33, 34-37, 39, 41-42, are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over (A) US9436923 Sriram in view of (B) US5892900 Ginter as evidenced by (I) Yaga (“Blockchain Technology Overview”), (II) Admitted Prior Art, (III) Molina et al. (Database Systems The Complete Book) (collectively, references I-III herein referred to as the “minor references”).
Regarding claims 24, 34, and 43, Sriram as a whole is directed towards a supply chain system that utilizes a “public ledger database” to keep track of records, see id. at col. 3 ll. 30-35 (background). Additionally, information of the tracking is stored within a type of database which is blockchain. See generally, id. at cols. 3, 4, 5 (disclosing database). Sriram teaches as follows:
accessing data maintained (Fig. 5 Item 516; col. 16 ll. 25-33 (providing “logistic transaction records”)) within an element (col. 17 l. 39 to col. 18 l. 39 (disclosing details of (i) logistic transaction record, (ii) source record, and (iii) destination record) of a blockchain ledger (Fig. 2 Item “Blockchain Ledger System”, Fig. 5 Item 506; see generally id. at cols. 1-2 (discussing network)), and determining an occurrence of an event based on the accessed data (col. 16 l. 45 to col. 17 l. 38 (disclosing blacklisting in one embodiment));
(Note: Instant PGPUG (0068) discloses claim language of “event” in one option as “fraud or malicious activity”. 0071 discloses events working in conjunction with rules.)
performing operations consistent (col. 17 ll. 30-38 (providing notification and warning))…the operations comprising generating an additional element of the blockchain ledger (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))…
transmitting the additional element to one or more peer systems, the one or more peer systems being configured to record the additional element on to the blockchain ledger. (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))
While Sriram does teach private key cryptography, see generally Sriram at Abstract, col. 1 ll. 50-67, Sriram does not teach an encrypted/decrypted segmented database.
Ginter, which is in the same field of use as Sriram, as a whole, is directed towards “secure chains of handling and control for both information content and information…to regular the use[.]” See e.g., at col. 1 ll. 5-35; see also cols. 6-7 (chain of handling). Similar to Sriram, Ginter discloses a secure database 610 which stores PERCs for rules. See e.g., col. 155 ll. 35-67. Ginter controls the access by maintaining the PERC 808 with a clearing house that may be updated. See e.g., col. 169 ll. 55-67 (replacing PERC). Ginter also importantly teaches compartments within data 610 SPU that “limit[s] the amount of information within [the] secure database 610 that is encrypted with a single key.” See Id. at col. 172 (bolding omitted); see also col. 222 ll. 50-61 (discussing group of keys for database). Ginter additionally teaches events (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE)), inter alia, as follows:
the master cryptographic key (col. 218 Table in ll. 40-67 “Secure database keys” and “Both” for PK and non-PK) is associated with the rules authority (Fig. 2 Item 116; col. 56 ll. 55-65 (equating VDE admin with clearinghouse); 
decrypting an encrypted first portion of the accessed data using a master cryptographic key, the decrypted first portion (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))  identifying a plurality of rules (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules)) associated with a rules authority; and (Fig. 2 Item 116; col. 56 ll. 55-65 (equating VDE admin with clearinghouse).
with at least one of the rules (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules)) that exhibits a relationship with the event (Fig. 3 Item 402 (showing event); col. 57 ll. 1-25 (disclosing, for example, usage as teaching event, col. 58 ll. 23-67 (disclosing event 402 in context of rule))
that includes the encrypted first portion of the accessed data (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same)) and event data associated with the determined occurrence of the event (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE)).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the database of Sriram with the database of Ginter in order to increase security by having different compartments as this places “limit[s on] the amount of information” accessible to each user with a key. See Ginter at col. 172 (bolding omitted); see also Ginter at col. 222 ll. 50-61 (discussing group of keys for database).

For minor non-teaching references, Examiner is relying on MPEP 2142 (citing In re Hoch, 428 F.2d 1341, 1342 n.3 166 USPQ 406, 407 n. 3 (CCPA 1970)). Regarding notice under §132, the statement of rejection includes references used in a minor capacity. Examiner explains as follows:
As supplemental, Examiner points to Yaga Chapter 4 which discusses a term of art “consensus” known in blockchain. As anticipatory doctrine, the supplemental reference of Yaga would allow the defining of a term of art. See MPEP 2131.01, Item (B).
As supplemental, every time Applicant uses “conventional” this is admitted prior art (APA).3 Therefore, reading Sriram through the lens of the APA, it is clear that Sriram’s system 114 teaches the language of blockchain.
As supplement, Examiner enters in Molina et al. A POSITA skilled in database systems would appreciate the flexibility. As such, Examiner submits data retrieved—in almost any imaginative way—cannot constitute an inventive concept. Put another way, unless there is any inventive programming, the level of skill of the POSITA is low.
For example, the SQL query would look something like or similar for data retrieval45:
SELECT[6] data_item_requested_one, data_item_requested_two, <<or any other data requested>> FROM user_table WHERE match_with_string7= ’<<string_of_DB_item>>’ AND[8] unique_identifier_column = ‘<<string of unique identifier>>’[9][10]. 

For updating a database, given that the predictability in the art is high and the level of skill for programming is commensurate to that of a drone, updating statements may readily be envisioned by a POSITA.

Regarding claims 25 and 35 Sriram teaches:
based on the determined occurrence of the event (col. 16 l. 45 to col. 17 l. 38 (disclosing blacklisting in one embodiment)), 
While Sriram teaches users with multiple private key, see Sriram at Fig. 3A (showing signatures for each users), Sriram does not teach a segmented database with multiple keys.
Ginter teaches:
decrypting an encrypted second portion of the accessed data (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same)) using a private cryptographic key (col. 218 Table in ll. 40-67 “Secure database keys” and “Both” for PK and non-PK), the decrypted second portion of the accessed data (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same)) identifying a plurality of triggering events (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE));
determining that the event corresponds to at least one of the triggering events; and (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE))
when the event corresponds to the at least one of the triggering events, identifying the at least one of the rules that exhibits the relationship with the event (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE)).

Regarding claims 26 and 36 Ginter teaches:
the private cryptographic key (col. 218 Table in ll. 40-67 “Secure database keys” and “Both” for PK and non-PK) is associated with the event; and (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE))
the additional element further comprises the encrypted first portion of the accessed data, the encrypted second portion of the accessed data, and the event data. (col. 172 (bolding omitted); see also col. 222 ll. 50-61 (discussing group of keys for database)

Regarding claims 27 and 37 Sriram teaches:
wherein the executed instructions further cause the at least one processor to perform the steps of storing the additional element within a secure data repository. (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)).

Regarding claims 29 and 39 Sriram teaches:
wherein the executed instructions further cause the at least one processor to perform the step of transmitting the additional element to one or more peer systems, the one or more peer systems being configured to record the additional element onto the blockchain ledger (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)).

Regarding claims 30 and 40 Sriram teaches:
and transmitting the…data to one or more peer systems (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)), the one or more peer systems being configured to record the…data onto the blockchain ledger (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))….
Sriram does not teach:
obtaining trigger-event data identifying one or more candidate triggering events;
encrypting the trigger-event data…
Ginter teaches:
obtaining trigger-event data identifying one or more candidate triggering events (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE));
encrypting the trigger-event data (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))

Regarding claims 31 and 41 Sriram teaches:
transmitting the…data to one or more peer systems, the one or more peer systems being configured to record the…data onto the blockchain ledger (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)).
Sriram does not teach:
obtaining rules data specifying one or more candidate rules established;
encrypting the rules data using the master cryptographic key; and
Ginter teaches:
obtaining rules data specifying one or more candidate rules established (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000) by the rules authority (Fig. 2 Item 116; col. 56 ll. 55-65 (equating VDE admin with clearinghouse);
encrypting the rules data using the master cryptographic key; and (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))

Regarding claims 32 and 42 Sriram teaches:
at least one of a…from a first line-of-business of an enterprise to a second line-of-business of the enterprise or an activity of the customer involving the second line-of-business (Fig. 3A Items 302(A-E);
the executed instructions further cause the at least one processor to perform additional operations that initiate a disbursement (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records))…
Sriram does not teach:
the event comprises… referral of a customer
the at least one rule specifies at least one of a referral reward or a sales reward corresponding to the detected event, the at least one of the referral reward or sales award being associated with a reward type or value;
the private cryptographic key is associated with a device
of at least one of the referral reward to the first employee or the sales reward to the second employee.
Ginter teaches:
the event comprises (Fig. 3 Item 402 (showing event); col. 57 ll. 1-25 (disclosing, for example, usage as teaching event, col. 58 ll. 23-67 (disclosing event 402 in context of rule))…
the at least one rule specifies (Fig. 2 Items 104, 110; col. 56 ll. 5-15, col. 57 ll. 1-25; see also Fig. 5B (showing details of rules in items 308, 808, or 1000); col. 59 ll. 35-55 (explaining details of rules))...corresponding to the detected event (Fig. 3 Item 402 (showing event); col. 57 ll. 1-25 (disclosing, for example, usage as teaching event, col. 58 ll. 23-67 (disclosing event 402 in context of rule))…
the private cryptographic key is associated with a device(Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))  associated with at least one of a customer, a first employee of the first line-of- business, or a second employee of the second line-of-business; and (col. 177 l. 45 to col. 179 l. 25 (explaining VDE nodes))
While Neither Ginter nor Sriram teach referrals for customers, sales, referrals based on sales as rewards with employees, each of the elements are old and well known (i.e., Examiner is taking express official notice). When looking at problems existing within the art, Ginter disclose that the chain of control is not limited to physical items as seen in Sriram. See Sriram at col. 10 (discussing packages). Ginter discloses that information within a database for the control can be used for “disseminated information” in general. See Ginter at col. 1 ll. 5-35. As such, comparing the instant claims with Ginter in view of the gaps related to customers, sales, referrals, and the like, the Examiner submits that it is obvious to substitute information related to packages found in Sriram and/or any information found in Ginter with information related to sales, referrals, and rewards in order to promote a business. That is, based on common sense reasoning, it is obvious to promote a business more than one way. One way is marketing. Another way that is also well known is a referral-based system. It is obvious to offer incentives to both customers/employees for new customers as new customers are typically the life-blood of any business and any growth of any business.
Examiner has reviewed arguments on 04/12/2022 and finds that 32/42 are not separately argued. Further, there is no acknowledgement and traversal of Examiner’s Office Notice. This is now admitted prior art.

Regarding claim 33 Sriram teaches:
initiating the disbursement (col. 6 ll. 1-19 (disclosing “new block at the end of the blockchain” during updates; cf. Fig. 3A (showing sequence of pop-codes and signatures), Fig. 3B (showing forks of the chain of records)) 
Sriram does not teach:
based on the determined occurrence of the event, decrypting an encrypted second portion of the accessed data using a private cryptographic key, the decrypted second portion of the accessed data comprising correlation data that maps one or more characteristics of the event to the reward type or value;
extracting information specifying the one or more event characteristics from the accessed data;
determining the reward type or value based on a comparison of at least a portion of the correlation data and the extracted information; and of the at least one referral or sales reward in accordance with the determined at least one reward type or value.
Ginter teaches:
based on the determined occurrence of the event (Figs. 24 to 25c; col. 150 l. 25 to col. 151 l. 36 (explaining UDE); see also col. 151 l. 36 to col. 154 l. 40 (explaining map of UDE)), decrypting an encrypted second portion of the accessed data (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same))  using a private cryptographic key (Fig. 36 (showing encrypt/decrypt of new item in database SPU), Fig. 37 (showing encrypt/decrypt of used item in database SPU); col. 170 l. 1 to col. 171 l. 42; see also Fig. 38 (explaining detail for new encryption/decrypt key for database); col. 171 (same)), the decrypted second portion of the accessed data comprising correlation data that maps one or more characteristics of the event (Fig. 3 Item 402 (showing event); col. 57 ll. 1-25 (disclosing, for example, usage as teaching event, col. 58 ll. 23-67 (disclosing event 402 in context of rule)) 
extracting information specifying the one or more event characteristics from the accessed data (Fig. 3 Item 402 (showing event); col. 57 ll. 1-25 (disclosing, for example, usage as teaching event, col. 58 ll. 23-67 (disclosing event 402 in context of rule));
and the extracted information; and (Fig. 3 Item 402 (showing event); col. 57 ll. 1-25 (disclosing, for example, usage as teaching event, col. 58 ll. 23-67 (disclosing event 402 in context of rule))

While Neither Ginter nor Sriram teach referrals for customers, sales, referrals based on sales as rewards with employees, each of the elements are old and well known (i.e., Examiner is taking express official notice). When looking at problems existing within the art, Ginter disclose that the chain of control is not limited to physical items as seen in Sriram. See Sriram at col. 10 (discussing packages). Ginter discloses that information within a database for the control can be used for “disseminated information” in general. See Ginter at col. 1 ll. 5-35. As such, comparing the instant claims with Ginter in view of the gaps related to customers, sales, referrals, and the like, the Examiner submits that it is obvious to substitute information related to packages found in Sriram and/or any information found in Ginter with information related to sales, referrals, and rewards in order to promote a business. That is, based on common sense reasoning, it is obvious to promote a business more than one way. One way is marketing. Another way that is also well known is a referral-based system. It is obvious to offer incentives to both customers/employees for new customers as new customers are typically the life-blood of any business and any growth of any business.
Examiner has reviewed arguments on 04/12/2022 and finds that 32/42 are not separately argued. Further, there is no acknowledgement and traversal of Examiner’s Office Notice. This is now admitted prior art.

Claims 28 and 38 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US9436923 Sriram in view of US5892900 Ginter in view of US20030074264 Hoffman as evidenced by the minor references.
Regarding claims 28 and 38 Ginter teaches:
generating the master cryptographic key (col. 216 l. 35 to col. 217 l. 28);
storing the generated master cryptographic key in a portion of the secure data repository; and (col. 216 l. 35 to col. 217 l. 28)
for the stored master cryptographic key (col. 216 l. 35 to col. 217 l. 28).
Neither Ginter nor Sriram teach:
establishing at least one access permission
Hoffman teaches:
establishing at least one access permission (0960-0961, 1021)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Ginter-Sriram with the access teachings associated with users of Hoffman which in order to place “limit[s on] the amount of information” accessible to each user with a key. See Ginter at col. 172 (bolding omitted); see also Ginter at col. 222 ll. 50-61 (discussing group of keys for database).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US10541811 (key fragments and master keys)
US6363481 (encryption blockchain databases)
US8223972 (encryption in nodes)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                    




    
        
            
        
            
        
            
    

    
        1 Remarks (04/12/2022).
        2 Using the CTL+F function in Adobe PDF.
        3 Pursuant to MPEP 2129 and as is common practice, Fig. 2 should be labeled as prior art. See, e.g., MPEP 2129. Objections may rise at a later point in time as, at the discretion of the Examiner, objections may be held in abeyance. MPEP 714.02 (“an objection to the drawings cannot normally be held in abeyance.”) (emphasis added).
        4 Examiner is using <<<>> to denote that this is not part of the query but rather data than a POSITA would type in as a substitute as a creative artisan. 
        5 Examiner notes that the footnotes, for the SQL query, are integral, material, and part of the statement of rejection. They are used in this capacity for Molina to keep the rejection clean and readable as a matter of form.
        6 See Molina at p. 232 (discussing selection).
        7 Data isn’t limited to string. Data may also be an integer. See Molina at p. 20.
        8 See Molina at p. 231 (discussing Boolean operations).
        9 See Molina at p. 1050 (showing query patterns).
        10 It can be appreciated that Booleans can be chained together and are nonlimiting in number. See Molina at p. 231 (discussing Boolean operations)